Citation Nr: 1114795	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-27 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an apportionment in excess of $250.00 per month from the Veteran's VA compensation benefits for his dependent spouse prior to July [redacted], 2010.


REPRESENTATION

Appellant represented by: 	Unrepresented

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel

INTRODUCTION

The Veteran had active military service from October 1977 to October 1990.  He died on July [redacted], 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board observes that the Veteran died on July [redacted], 2010.  While appeals normally cease with the death of the Veteran, the Board finds that it may still adjudicate the contested claim at issue as the appellant in this case is not the Veteran and the issue on appeal involves her entitlement to an increased apportionment of benefits during the period in which the Veteran was alive, rather than entitlement to ongoing benefits now and in the future.  In this regard, as of July [redacted], 2010, the Veteran is deceased and is no longer entitled to VA compensation benefits.  Therefore, as of such date, there is no monthly payment made by VA to the Veteran which could be apportioned.  As such, the issue on appeal has been characterized as shown on the first page of the decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2010).  More specifically, 38 C.F.R. § 3.450(a) (1) (ii) provides that an apportionment may be paid if the Veteran is not residing with his or her spouse, or if the Veteran's children are not residing with the Veteran and the Veteran is not reasonably discharging his or her responsibility for the spouse's or children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451 (2010).  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.

38 C.F.R. § 3.451 further provides that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  The special apportionment was apparently designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving additional support to "dependents."  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).

The record reflects that a January 2004 rating decision granted the Veteran a 100 percent rating for his service-connected seizure disorder, effective May 24, 2002.  After he submitted a Declaration of Status of Dependents (VA Form 21-686c) in September 2005, his dependent spouse (the appellant) was added to his award in a December 2005 letter.  In April 2006, the appellant submitted a claim for an apportionment of the Veteran's award and provided her monthly income and expenses.  In response, the agency of original jurisdiction (AOJ) sent a letter in April 2006 in which the appellant was notified that a completed field examination report prepared by the Jackson VA RO had been received and such recommended that she be awarded a $500.00 apportionment from the Veteran's VA funds; however, the AOJ indicated that additional evidence was required prior to adjudicating her claim.  In November 2006, the Veteran reported his monthly income and expenses.  He also submitted a November 2006 statement from Defense Finance and Accounting Service (DFAS) showing that he allocated $400.00 of his military retired pay to the appellant.  

Thereafter, in the March 2007 decision, a special apportionment of $250.00 was awarded to the appellant as the AOJ determined that the appellant showed need based on income and expenses.  The appellant appealed with respect to the amount of the apportionment and argued that the Veteran had discontinued the $400.00 allotment of his military retired pay to her.  

The Board finds that a remand is necessary in order to obtain additional information.  Specifically, as indicated by the AOJ in the April 2006 letter, a field examination report prepared by the Jackson VA RO recommended that the appellant be awarded a $500.00 apportionment from the Veteran's VA funds; however, such field report is not contained in the claims file.  Additionally, the appellant has alleged that the Veteran discontinued the $400.00 allotment from his military retired pay.  The last statement from DFAS is dated November 2006.  Therefore, the Veteran's updated DFAS records from April 2006 to July 2010 or a statement from DFAS verifying whether the Veteran has allocated a monthly amount to the appellant from his military retired pay from April 2006 to July 2010 should be obtained from DFAS.  Additionally, the most recent information regarding the Veteran's and appellant's monthly income and expenses is dated from 2006.  Therefore, while on remand, the appellant should be requested to submit information regarding her monthly income and expenses from 2006 to July 2010. 

The Board is concerned about the inability of VA to comply with the contested claims procedures normally required in this type of appeal as providing appropriate notice to the Veteran of proceedings in this appeal since July 2010 is impossible.  Moreover, he will not be able to supply his monthly financial data or offer arguments on his behalf.  However, he has been represented by a Veterans Service Organization during the time period that is at issue in this appeal and such VSO will continue to receive a copy of all documents and be provided with an opportunity to offer argument on the Veteran's behalf prior to the Board's final adjudication in this matter.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the field examination report prepared by the Jackson VA RO and referenced by the AOJ in the April 2006 letter.  If the field examination report cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant and the Veteran's representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's updated DFAS records dated from April 2006 to July 2010 or a statement from DFAS verifying whether the Veteran has allocated a monthly amount to the appellant from his military retired pay from April 2006 to July 2010.  If the records or a statement from DFAS cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant and the Veteran's representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Provide the appellant with an opportunity to submit information regarding her monthly income and expenses from April 2006 to July 2010.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the apportionment claim should be readjudicated based on the entirety of the evidence.  Thereafter, the appellant and the Veteran's representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant and the Veteran's representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

